Case 2:20-cv-00154-MJP Document 27
                                24 Filed 08/18/20
                                         08/11/20 Page 1 of 7
                                                            4
Case 2:20-cv-00154-MJP Document 27
                                24 Filed 08/18/20
                                         08/11/20 Page 2 of 7
                                                            4
Case 2:20-cv-00154-MJP Document 27
                                24 Filed 08/18/20
                                         08/11/20 Page 3 of 7
                                                            4
Case 2:20-cv-00154-MJP Document 27
                                24 Filed 08/18/20
                                         08/11/20 Page 4 of 7
                                                            4




                              /s/ Rebecca SaeChao
           Case
            Case2:20-cv-00154-MJP
                 2:20-cv-00154-MJP Document
                                    Document24-1
                                             27 Filed
                                                 Filed08/18/20
                                                       08/11/20 Page
                                                                 Page51ofof73



1                                                                  Honorable Marsha J. Pechman
2    Joanne Thomas Blackburn
     jblackburn@GillaspyRhode.com
3
     Gillaspy & Rhode
4
     821 Kirkland Avenue, Suite 200
     Kirkland, WA 98033
5    Tel: (425) 646-2956
     Attorneys for Defendant Foremost Insurance Company
6

7

8

9

10
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
11
                                      AT SEATTLE
12
     ALLIED WORLD NATIONAL                           NO. 2:20-cv-00154-MJP
13   ASSURANCE COMPANY, as Assignee of
     SMART CIRCLE INTERNATIONAL LLC,                  ORDER GRANTING PARTIES’
14                                                   STIPULATION TO CONTINUE FRCP
                                          Plaintiff, 26(F) COMBINED JOINT INITIAL
15                                                   STATUS REPORT AND DISCOVERY
     vs.                                             PLAN DEADLINE FOR 7 DAYS
16
     FOREMOST INSURANCE COMPANY
17
     GRAND RAPIDS, MICHIGAN,
18
                                        Defendant.
19

20                                        I.      ORDER

21          Based upon the Parties’ Stipulation to Continue the FRCP 26(f) Combined Joint Initial
22   Status Report and Discovery Plan Deadline by an additional seven (7) days, from August 11,
23
     2020 to August 18, 2020.
24
     ///
25



     [PROPOSED] ORDER GRANTING PARTIES’
                                                             GILLASPY & RHODE, PLLC
                                                               821 Kirkland Avenue, Suite 200
     STIPULATION TO CONTINUE FRCP 26(F) COMBINED
                                                                  Kirkland, Washington 98033
     JOINT INITIAL STATUS REPORT AND DISCOVERY
     PLAN DEADLINE FOR 7 DAYS - 1                          Phone (425) 646-2956 Fax (425) 462-4995
            Case
             Case2:20-cv-00154-MJP
                  2:20-cv-00154-MJP Document
                                     Document24-1
                                              27 Filed
                                                  Filed08/18/20
                                                        08/11/20 Page
                                                                  Page62ofof73



1           It is ORDERED that the Parties’ Stipulation to Continue FRCP 26(f) Combined Joint
2    Initial Status Report and Discovery Plan Deadline for seven (7) days to August 18, 2020 is
3
     hereby GRANTED.
4
     Dated: ____________________________
                August 18, 2020
5

6                                                    /s/ Marsha J.Pechman
                                                 _____________________________
7                                                 Honorable Marsha J. Pechman

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



     [PROPOSED] ORDER GRANTING PARTIES’
                                                              GILLASPY & RHODE, PLLC
                                                                821 Kirkland Avenue, Suite 200
     STIPULATION TO CONTINUE FRCP 26(F) COMBINED
                                                                   Kirkland, Washington 98033
     JOINT INITIAL STATUS REPORT AND DISCOVERY
     PLAN DEADLINE FOR 7 DAYS - 2                           Phone (425) 646-2956 Fax (425) 462-4995
            Case
             Case2:20-cv-00154-MJP
                  2:20-cv-00154-MJP Document
                                     Document24-1
                                              27 Filed
                                                  Filed08/18/20
                                                        08/11/20 Page
                                                                  Page73ofof73



1                                       CERTIFICATE OF SERVICE
2                                         11th day of August, 2020, I electronically filed the
            I hereby certify that on this ____
3    foregoing with the Clerk of the Court using the CM/ECF system which will send notification
4    of such filing to the following:
5    Stephanie Andersen                            Robert S. Marshall
     FORSBERG & UMLAUF, P.S.                       Ian A. Cooper
6
     901 5th Ave., Suite 1400                      William O. Williams
7
     Seattle, WA 98164                             NICOLAIDES FINK THORPE
     Tel: (206) 689-8500                           NICHAELIDES SILLVAN LLP
8    sandersen@foum.law                            10 S. Wacker, Suite 2100
     Attorneys for Plaintiff                       Chicago, IL 60606
9                                                  Tel: (312) 585-1400
                                                   rmarshall@nicolaidesllp.com
10                                                 icooper@nicolaidesllp.com
                                                   wwilliams@nicolaidesllp.com
11                                                 Attorneys for Plaintiff
12
            Dated this 11th
                       ___day of August, 2020.
13

14
                                                 ___________________________
                                                  /s/ Rebecca SaeChao
15
                                                 Rebecca SaeChao
16

17

18

19

20

21

22

23

24

25



     [PROPOSED] ORDER GRANTING PARTIES’
                                                            GILLASPY & RHODE, PLLC
                                                              821 Kirkland Avenue, Suite 200
     STIPULATION TO CONTINUE FRCP 26(F) COMBINED
                                                                 Kirkland, Washington 98033
     JOINT INITIAL STATUS REPORT AND DISCOVERY
     PLAN DEADLINE FOR 7 DAYS - 3                         Phone (425) 646-2956 Fax (425) 462-4995
